




ING U.S., Inc.
2013 Omnibus Employee Incentive Plan


As a result of the initial public offering (“IPO”) of ING U.S., Inc. (“ING
U.S.”), the 2013 award of Restricted ADS Units previously granted to you under
the ING America Insurance Holdings, Inc. Equity Compensation Plan, as amended
and restated effective January 1, 2008 (“Prior Award”), has been automatically
converted into an Award (“Converted Award”) granted to you pursuant to the ING
U.S., Inc. 2013 Omnibus Employee Incentive Plan (the “Plan”). This agreement
(the “Agreement”) evidences the terms of the Converted Award granted to EMPLOYEE
NAME (“Grantee”) on [ ], 2013 (“Date of Award”). In accordance with the terms
and conditions of the award agreement previously entered into with the Grantee
governing the Prior Award, this Agreement will govern the terms and conditions
of the Converted Award from and after the time of the IPO. The Grantee's
acceptance of the Prior Award constituted your irrevocable consent to the terms
and conditions set forth herein.
1.     Restricted Stock Units Awarded
The Grantee is hereby awarded [ # of shares ] Restricted Stock Units. Each
Restricted Stock Unit represents the unfunded, unsecured contractual right to
receive one share of Common Stock of ING U.S., subject to and in accordance with
the terms and conditions of this Agreement and the Plan. The number of
Restricted Stock Units awarded hereby has been determined by multiplying each
Restricted ADS Unit subject to your Prior Award by a fraction, the numerator of
which is the average of the closing price of the New York Stock Exchange of one
American Depositary Share of ING Groep N.V. for each of the five trading days
immediately preceding the date of the closing of the IPO and the denominator of
which is the price to the public (as specified on the cover of the final
IPO-related prospectus) of one share of Common Stock of ING U.S. in the IPO. To
the extent the calculation did not result in a whole number, the figure was
rounded up to avoid fractional shares
2.     Delivery of Common Shares
Upon vesting pursuant to Paragraph 3 or Paragraph 4, as applicable, the Grantee
will be entitled to receive shares of Common Stock as soon as administratively
practicable after the date on which the Grantee becomes vested in his or her
Restricted Stock Units, but in no event later than 2-1/2 months after vesting.
Notwithstanding anything herein to the contrary, ING U.S. reserves the right to
permit the Grantee to elect to receive payment of all or a portion of the value
of the Common Stock in cash based on the Fair Market Value of the shares of
Common Stock on the date they vest. The term “Fair Market Value” for purposes of
this Agreement shall be the average of the highest and lowest prices of a share
of Common Stock as quoted

1

--------------------------------------------------------------------------------




on the New York Stock Exchange, on the vesting date. Should the market be closed
on a vesting date, the “Fair Market Value” shall be the average of the highest
and lowest prices of a share of Common Stock as quoted on the New York Stock
Exchange, on the last trading day prior to the vesting date. In the event of a
block trade, the average price received will be the Fair Market Value for
purposes of this Agreement.
3.    Vesting
Subject to Paragraph 4, the Grantee will become vested in all of the Restricted
Stock Units granted hereby on January 1, 2016 (the “Vesting Date”).
4.    Special Rules Regarding Delivery of Common Stock
(a)    To be entitled to delivery of shares of Common Stock pursuant to this
Agreement, the Grantee must be actively Employed by ING U.S. or any Affiliate of
ING U.S. (together, the “Company”) on the Vesting Date set forth in Paragraph 3
above. Notwithstanding the foregoing, however, with respect to the Restricted
Stock Units awarded under this Agreement, the Grantee, or in the event of the
Grantee's death, the Grantee's designated beneficiary, (i) shall be fully vested
upon termination of Employment as a result of death, Disability or Retirement,
or (ii) be partially vested upon an involuntary termination other than for
“cause” (other than in the case of Retirement), or (iii) shall be vested in
accordance with Section 3.6 of the Plan, to the extent applicable, in the event
of a Change in Control, or (v) have no vested status (i.e., forfeiture of all
rights to all Restricted Stock Units) upon a termination for “cause”, and (vi)
shall forfeit all unvested rights to all Restricted Stock Units upon any
voluntary termination.
(b)    For purposes of this Agreement:
(i)    "Cause" means the Grantee's (A) material breach of any employment
agreement he has entered into with the Company, (B) aiding and abetting a
competitor of the Company, (C) misappropriation (or attempted misappropriation)
of funds or property of the Company, embezzlement, fraudulent misrepresentation
or disclosure of confidential information or trade secrets, (D) gross negligence
or willful misconduct in the discharge of the Grantee's duties and
responsibilities to the Company, (E) commission of any criminal act involving
his duties and responsibilities for the Company, (F) willful failure or refusal
to perform his job duties associated with his position after having been
notified in writing by the Company of such failure or refusal and failing to
correct the failure or refusal in the manner described in the written
notification within 30 days, (G) failure to abide by the material policies of
the Company, including but not limited to, any Company code of conduct, or (H) a
similar act or failure to act that causes injury to the Company, as determined
by the Company in its sole discretion.
(ii)     “Partially vested right” means a right to receive a percentage of the
awarded Restricted Stock Units determined by dividing the number of whole
calendar months from the month immediately

2

--------------------------------------------------------------------------------




following the Date of the Award until the month immediately prior to the date of
the event by 36 and rounded up to the next whole number.
(iii)    No rights under this Agreement may be transferred except by will or the
laws of descent and distribution. The rights under this Agreement may be
exercised during the lifetime of the Grantee only by the Grantee.
Notwithstanding the foregoing, at the time a distribution is made under this
Agreement, the Company may withhold any amounts due and owing to the Company at
the time payment is otherwise required to be made hereunder to satisfy, in whole
or in part, the amount due and owing to the Company.
5.    Adjustments to Common Stock
In the event of any event described in Section 1.6.3 of the Plan, the Committee
will adjust the number and kind of Common Stock that may be delivered in
connection with Restricted Stock Units awarded pursuant to this Agreement as set
forth in Section 1.6.3 of the Plan.
6.    Taxes and Withholdings
Any distribution made pursuant to this Agreement shall be properly and timely
reported for Federal, state, local and/or foreign income taxes and be subject to
all applicable income tax and other withholdings. The Company is authorized to
withhold from any Restricted Stock Units awarded or any payment relating to a
Restricted Stock Units any amounts of withholding, other taxes, or any other
standard deductions from compensation payable in connection with any transaction
involving a Restricted Stock Unit. In addition, the Company is authorized to
take any other action, including withholding from any payroll or other payment
made by the Company to the Grantee, as it may deem advisable to satisfy
obligations for the payment of withholding taxes and any other obligations
relating to any Restricted Stock Units.
7.    Miscellaneous
(a)    Nothing in the Plan or in any Award granted under the Plan will confer
upon any Grantee the right to continue as an employee of the Company or affect
the right of the Company to terminate the Grantee's Employment at any time.
(b)    Any determination by any court of competent jurisdiction of the
invalidity of any provision of this Agreement that is not essential to
accomplishing the purposes of this Agreement will not affect the validity of any
other provision of this Agreement, which will remain in full force and effect
and which will be construed so as to be valid under applicable law.
(c)    The failure of any person at any time to require performance of any
provision of this Agreement will in no manner affect the right of such person or
any other person to enforce the same. No waiver by any person of any provision
(or of a breach of any provision) of this Agreement, whether by conduct or
otherwise, in any one or more instances will be (or will be deemed or construed)
either as a further or continuing waiver

3

--------------------------------------------------------------------------------




of any such provision or breach or as a waiver of any other provision (or of a
breach of any other provision) of this Agreement.
(d)    This Agreement is governed by, and will be construed and enforced in
accordance with, the laws of the State of New York, without regard to principles
of conflict of laws.
(e)    This Agreement together with the Plan will constitute the entire
agreement with respect to the Restricted Stock Units awarded under Paragraph 1
between the Company and the Grantee with respect to the Plan.
(f)    The Grantee acknowledges that the Company reserves the right to amend,
modify or terminate the Plan at any time and no consent is required with respect
to such amendment, modification or termination; provided, however, that no
amendment, modification or termination will adversely affect the Grantee's
rights under this Award without his or her written consent.
(g)    In the event the Company, in its sole discretion, determines that the
Grantee's tax and/or withholding obligations will not be satisfied under the
methods described in Paragraph 6 of this Agreement, the Grantee hereby authorize
the Company or the Company's Stock Plan Administrator, currently UBS Financial
Services Inc., to sell a number of shares of Common Stock that are issued to the
Grantee this Agreement which the Company determines as having at least the
market value sufficient to meet the tax and/or withholding obligations plus
additional shares to account for rounding and market fluctuations. Such amount
shall be paid over to the Company by the Stock Plan Administrator as soon as
administratively practicable after receipt by the Stock Plan Administrator.
(h)    The shares of Common Stock granted under this Agreement may be sold as
part of a block trade with other Grantees, in which case, all Grantees in the
block trade will receive an average price for their shares.
(i)    In the event that at the time distribution of Common Shares is required
to be made, the Company or the Grantee is subject to trading prohibitions either
imposed by applicable securities laws, a trading policy established by the
Company or otherwise (referred to as a “Blackout Period”), then distribution
shall be made as soon as practicable after the Blackout Period ends. The price
of the Common Shares shall be determined as if there had been no Blackout
Period. Notwithstanding the foregoing, if the Company determines to permit the
Grantee to elect to receive part or all of his or her vested Award in cash, it
shall solicit his election prior to the imposition of a Blackout Period, with
such election being irrevocable at the time received by the Company. The Company
will implement this election during the Blackout Period, unless prohibited by
applicable securities law. If a transaction to sell Common Stock is completed
during the Blackout Period, distribution of the cash proceeds, less applicable
taxes and deductions, will be made as soon as administratively practicable after
the effective date of the transaction. The Fair Market Value of the Common Stock
will be

4

--------------------------------------------------------------------------------




determined as of the date of sale.
(j)    Capitalized terms used but not defined in this Agreement in Paragraph 9
or elsewhere shall have the meanings given to them in the Plan.
8.    Grantee Covenants
(a)    As consideration for the award of Restricted Stock Units made pursuant to
this Agreement, without prior written consent of the Company:
(i)    Grantee will not (except to the extent required by an order of a court
having competent jurisdiction or under subpoena from an appropriate government
agency) disclose to any third person, whether during or subsequent to Grantee's
Employment, any trade secrets, including but not limited to customer lists,
product development and related information, marketing plans and related
information, sales plans and related information, premium or other pricing
information, operating policies and manuals, research, methodologies,
contractual forms, business plans, financial records, or other financial,
commercial, business or technical information related to the Company unless such
information has been previously disclosed to the public by the Company or has
become public knowledge other than by a breach of this Agreement, provided,
however, that this limitation shall not apply to any such disclosure made while
Grantee is Employed by the Company if such disclosure occurred in connection
with the performance of Grantee's job as an employee of the Company;
(ii)    Grantee will not, during and for a period of 12 months following
Grantee's termination of Employment, directly or indirectly induce or attempt to
induce any employee or Insurance Agent of the Company to be employed by or to
perform services for any entity that competes with the Company or any subsidiary
or affiliate;
(iii)     Grantee will not, during and for a period of 12 months following
Grantee's termination of Employment, directly or indirectly, induce or attempt
to induce any agent or agency, broker, broker-dealer, financial planner,
registered principal or representative, supplier or service provider of the
Company to cease providing services to the Company;
(iv)    Grantee will not, during and for a period of 12 months after Grantee's
termination of Employment, directly or indirectly, solicit or attempt to solicit
the trade of any individual or entity which, at the time of such solicitation or
attempted solicitation, is a customer of the Company, or which the Company is
undertaking reasonable steps to procure as a customer at the time of or
immediately preceding termination of Employment; provided, however, that this
limitation shall only apply to any product or service which is in competition
with a product or service of the Company and to those customers or prospective
customers with whom Grantee had contact during Grantee's Employment; and

5

--------------------------------------------------------------------------------




(v)    Following the termination of Grantee's Employment, Grantee shall provide
assistance to and shall cooperate with the Company, upon its reasonable request
and without additional compensation, with respect to matters within the scope of
Grantee's duties and responsibilities during Employment, provided that any
reasonable out-of-pocket expenses Grantee incurs in connection with any
assistance Grantee has been requested to provide under this provision for items
including, but not limited to, transportation, meals, lodging and telephone,
shall be reimbursed by the Company. ING U.S. agrees and acknowledges that it
shall, to the maximum extent possible under the then prevailing circumstances,
coordinate, or cause a Subsidiary or Affiliate to coordinate, any such request
with Grantee's other commitments and responsibilities to minimize the degree to
which such request interferes with such commitments and responsibilities.
The term "Insurance Agent" shall mean those insurance agents or agencies
representing the Company that are exclusive or career agents or agencies of the
Company or any insurance agents or agencies which derive 50% or more of their
business revenue from the Company (calculated on an aggregate basis for the 12
month period prior to the date Grantee terminates Employment or such other
similar period for which such information is more readily available).
(b)    If any provision of Paragraph 8(a) is determined by a court of competent
jurisdiction not to be enforceable in the manner set forth herein, the Company
and Grantee agree that it is the intention of the parties that such provision
should be enforceable to the maximum extent possible under applicable law and
that such court shall reform such provision to make it enforceable in accordance
with the intent of the parties.
(c) Grantee acknowledges that a material part of the inducement for the Company
to award the Restricted Stock Units evidenced by this Agreement is Grantee's
covenants set forth in Paragraph 8(a) and that the covenants and obligations of
Grantee with respect to nondisclosure, nonsolicitation and cooperation relate to
special, unique and extraordinary matters and that a violation of any of the
terms of such covenants and obligations will cause the Company irreparable
injury for which adequate remedies are not available at law. Therefore, Grantee
agrees that, if Grantee shall breach any of those covenants or obligations, any
Restricted Stock Units awarded (or shares of Common Stock delivered) to the
Grantee pursuant to this Agreement shall be rescinded and Grantee shall not be
entitled to retain any income derived therefrom and the Company shall be
entitled to an injunction, restraining order or such other equitable relief
(without the requirement to post bond) restraining Grantee from committing any
violation of the covenants and obligations contained in Paragraph 8(a). The
remedies in the preceding sentence are cumulative and are in addition to any
other rights and remedies the Company may have at law or in equity as a court or
arbitrator shall reasonably determine.
(d)    The Company may terminate any Restricted Stock Units awarded pursuant to
this Agreement if Grantee has willfully engaged in gross misconduct which the
Company determines is likely to be damaging or detrimental to the Company.

6

--------------------------------------------------------------------------------






9.    Compliance with U.S. Tax Law
Where the Grantee qualifies as a US taxpayer, the Grantee understands and agrees
that notwithstanding anything herein to the contrary, this Agreement, and the
Converted Awards made hereby, shall be administered in accordance with the
applicable provisions of the U.S. Internal Revenue Code of 1986, as amended (the
“Code”), including but not limited to, Section 409A of the Code. Notwithstanding
anything in the Plan to the contrary, any adjustment of any of the Converted
Awards granted hereby shall be made in compliance with Section 409A of the Code.
The Converted Awards granted hereby are intended to either be exempt from or
comply with Section 409A of the Code and will be administered and interpreted in
accordance with that intent. In the event that the Grantee is a “specified
employee” (within the meaning of the Treasury Regulations §1.409A‑1(i)) as of
the date of the Grantee's “separation from service” (within the meaning of
Treasury Regulations §1.409A‑1(h)) and if, as a result, any shares of Common
Stock cannot be delivered, or any Converted Award cannot be paid or provided, in
either case in the manner otherwise provided without subjecting the Grantee to
“additional tax”, interest or penalties under Section 409A of the Code, then
such shares shall be delivered, or Converted Award will be paid or provided, on
the first day of the seventh month following the Grantee's separation from
service.
10.    Defined Terms
(a)    “Disability” shall mean total and permanent as defined under the
Grantee's employer's Long-Term Disability Plan, regardless of whether the
Grantee actually participates in that plan, or if the employer has not such
long-term disability plan, as determined by ING U.S. in its sole discretion.
(b)    “Retirement” shall mean termination of Employment on or after attaining
age 55 and completion of at least 5 years of service. For these purposes, years
of service shall have the same meaning as in the ING Americas Retirement Plan,
as in effect from time to time.

7